 Case 3:19-cr-30053-NJR Document 78 Filed 01/04/21 Page 1 of 4 Page ID #198




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                              Case No. 3:19-CR-30053-NJR-1

MARLOS D. HOOTEN,

                     Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is the Motion for Revocation of Detention Order filed by

Defendant Marlos Hooten (Doc. 76). Hooten asks the undersigned Chief District Judge to

review Magistrate Judge Mark A. Beatty’s Detention Order de novo and release him on

bond subject to home incarceration or any other conditions the Court finds appropriate.

The Government opposes the motion (Doc. 77). For the reasons set forth below, the

motion is denied.

                                      BACKGROUND

       On April 16, 2019, Hooten was indicted by grand jury on one count of felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (Doc. 1). After a detention

hearing, Hooten was released on bond (Doc. 13). As a condition of his release, Hooten

was to avoid all contact, directly or indirectly, with any person who is or may be a victim,

witness, or defendant in the investigation or prosecution (Doc. 15).

       On July 9, 2020, Hooten appeared before Magistrate Judge G. Sison with regard to

bond violations. As a result of that hearing, Hooten’s bond conditions were specifically


                                       Page 1 of 4
 Case 3:19-cr-30053-NJR Document 78 Filed 01/04/21 Page 2 of 4 Page ID #199




modified to prohibit contact with Jasmine Sherrod, Hooten’s former girlfriend and a

potential government witness (Doc. 76-1 at p. 8). Hooten also was to refrain from

operating a motor vehicle without first obtaining a valid driver’s license or insurance (Id.

at p. 9). Just three weeks later, however, Hooten drove his uncle’s vehicle to Sherrod’s

place of employment without a valid driver’s license or insurance (Doc. 44). Sherrod

retrieved some of her personal possessions, and an argument ensued (Doc. 77). As a result

of this conduct, the Government moved to revoke Hooten’s bond (Doc. 44). After holding

a hearing and considering the evidence, Judge Beatty granted the Government’s motion

to revoke bond and ordered Hooten to be detained (Doc. 48).

       Hooten now asks the undersigned to review the detention order de novo, revoke

the detention order, and release him on bond subject to home incarceration (Doc. 76).

Hooten argues that, since he pleaded guilty on September 16, 2020, the basis for his bond

revocation has now evaporated. That is, the requirement that he not communicate with a

potential trial witness is no longer an issue.

       In response, the Government argues there is no clear and convincing evidence that

Hooten will not flee or pose a danger to others or the community (Doc. 77). When Hooten

met with Sherrod, he apparently stated: “If I am going to get five years because of you, I

am going to do something to deserve it or I will have one of my people do something to

you.” (Id.). Then, when questioned about the contact, Hooten not only initially denied it

but became enraged (Id.). The U.S. Probation Officer was unable to de-escalate the

situation and as a result, Hooten was ordered to appear at the U.S. Probation Office (Id.).

There, Hooten continued to deny his activity (Id.). He finally told the truth, but not before


                                        Page 2 of 4
 Case 3:19-cr-30053-NJR Document 78 Filed 01/04/21 Page 3 of 4 Page ID #200




expressing multiple times that he was “not trying to go back to jail.” (Id.). The

Government asserts that releasing Hooten on bond poses an unnecessary risk of

additional criminal conduct, including additional allegations of domestic violence and

violations of traffic laws (Id.).

                                      LEGAL STANDARD

       Under 18 U.S.C. § 3145(b), if a person is ordered detained by a magistrate judge,

the person may file, with the court having original jurisdiction over the offense, a motion

for revocation or amendment of the order. The Court reviews the magistrate judge’s

detention order de novo. “This review may be conducted by reviewing the prior record

already considered by the magistrate judge and making a fresh finding on a complete

record.” United States v. Correa, No. 12-CR-20075, 2013 WL 869956, at *3 (C.D. Ill. Mar. 7,

2013) (citing United States v. Torres, 929 F.2d 291, 292 (7th Cir. 1991)).

                                         DISCUSSION

       Under 18 U.S.C. § 3143(a), a person who has been found guilty of an offense and

who is awaiting imposition of sentence, other than a person for whom the applicable

guideline does not recommend a term of imprisonment, shall be detained unless the court

finds by clear and convincing evidence that the person is not likely to flee or pose a

danger to the safety of any other person or the community if released. 18 U.S.C. § 3143(a).

In other words, the Court must consider whether Hooten’s anticipated guideline sentence

will recommend a term of imprisonment and, if so, whether there is clear and convincing

evidence that Hooten is not likely to flee or pose a danger to the community or another

person. See id.



                                         Page 3 of 4
 Case 3:19-cr-30053-NJR Document 78 Filed 01/04/21 Page 4 of 4 Page ID #201




      Here, Hooten’s anticipated guideline sentence includes a term of imprisonment,

as noted in his plea agreement (Doc. 59). Thus, in order to be released, the Court must

find there is no clear and convincing evidence that Hooten is not likely to flee or pose a

danger to the community or another person.

      The Court cannot make such a finding here. Hooten reportedly expressed his

unwillingness to return to jail multiple times while being questioned by Probation about

his contact with Sherrod. He also apparently has no qualms about driving without a

license or insurance. Therefore, the Court is not convinced that Hooten would not flee.

Moreover, and importantly, Hooten threatened to harm Sherrod and became enraged

when confronted with his bond violation. On this basis alone, the Court is concerned that

Hooten poses harm to another if he were to be released. Because there is no clear and

convincing evidence that Hooten is not likely to flee or pose a danger to the community

or another person, his motion must be denied.

                                      CONCLUSION

      For these reasons, the Motion for Revocation of Detention Order filed by

Defendant Marlos Hooten (Doc. 76) is DENIED.

      IT IS SO ORDERED.

      DATED: January 4, 2021

                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 4 of 4
